DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ preliminary amendment of the claim, filed on 04/12/2021, amending claims 1, 4, 7, 9, 15-17, and 19 and cancelling claims 3 and 11, according to the examiner interview, is entered and will be addressed below.

Terminal Disclaimer
The terminal disclaimer filed on 04/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10480068 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	Allowable Subject Matter
Claims 1-2, 4-10, and 12-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

	US 20130087286 teaches an upper liner assembly 144 (Figs. 1 and 3, [0027]), The upper liner assembly 144 includes an outer wall 147 attached to the inner and outer flanges (146,145), a bottom wall 148 ([0029]) “an annular bottom portion configured to 
Therefore, the prior arts do not teach the limitation “wherein the sidewall portion further comprises a first outer surface having a notch disposed within the first outer surface” in the context of claims 1, 9, and 17.

 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.